Title: To George Washington from Brigadier General Jacob Bayley, 10 June 1779
From: Bayley, Jacob
To: Washington, George


        
          Sr
          Camp River Lemoil Hazons Rout June 10th 1779
        
        Capt. Goslin is arrived with the Party Sent with him To Canada with two other Canadians one from below Quebeck the other from Saint Nicolate and four American Prisners which Place he left the 26th of may. his account is that no English Vessels had arrived at Quebeck that it was reported that a French Fleet had arived in St Laurance, that two Frigates had been at St Pauls and got Cattle for the Fleet, that the Canadians were very Friendly and Ready to assist us, that 400 men were at Quebeck 400 at Sorel 40 at the white House 300 at Isle aunoix 30 or 40 at St Johns a Small Party at Chamble Small Partys at St Francois on Several Parts of the river and In Several Towns below that Place, that a ConSiderable Force had been Sent to reinforce the Several Forts on the Lakes, that, that Country was ripe for a revolution, Major Whitcomb is also returned from St Charles who was Sent by Colo. Hazon and agrees in Substance with the above account the Colo. Gives the Particulars to your Excelency which I need not Repeat, we have no Doubt of the Practibility of this Rout into Canada and if thier is need of the Melitia I believe a large number would turn out on an Expedition Into Canada, I have Sent Some accounts by Colo. Little and Should be glad of a Sum of money and to be advised where I Shall apply for Settlement if I am not to Settle them at Head Quarters Should be glad to settle them at Boston as that Place is nigh and will be less Expence I have Sent the [P]onchos only as far as the lake w. Snow Shoes Mogasins and Moose Skins which money I am in great need of I am your Excelency most obedient Humble Servan⟨t⟩
        
          Jacob Bayley
        
      